
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 3874
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 16, 2012
			 Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To provide for the conveyance of certain
		  cemeteries that are located on National Forest System land in Black Hills
		  National Forest, South Dakota.
	
	
		1.Short titleThis Act may be cited as the
			 Black Hills Cemetery
			 Act.
		2.Land conveyances,
			 certain cemeteries located in Black Hills National Forest, South
			 Dakota
			(a)Cemetery
			 conveyances requiredThe Secretary of Agriculture shall convey,
			 without consideration, to the local communities in South Dakota that are
			 currently managing and maintaining certain community cemeteries (as specified
			 in subsection (b)) all right, title, and interest of the United States in and
			 to—
				(1)the parcels of
			 National Forest System land containing such cemeteries; and
				(2)up to an
			 additional two acres adjoining each cemetery in order to ensure the conveyances
			 include unmarked gravesites and allow for expansion of the cemeteries.
				(b)Property and
			 recipientsThe properties to be conveyed under subsection (a),
			 and the recipients of each property, are as follows:
				(1)The Silver City
			 Cemetery to the Silver City Volunteer Fire Department.
				(2)The Hayward Cemetery to the Hayward
			 Volunteer Fire Department.
				(3)The encumbered land adjacent to the
			 Englewood Cemetery (encompassing the cemetery entrance portal, access road,
			 fences, 2,500 gallon reservoir and building housing such reservoir, and piping
			 to provide sprinkling system to the cemetery) to the City of Lead.
				(4)The land adjacent to the Mountain Meadow
			 Cemetery to the Mountain Meadow Cemetery Association.
				(5)The Roubaix
			 Cemetery to the Roubaix Cemetery Association.
				(6)The Nemo Cemetery to the Nemo Cemetery
			 Association.
				(7)The Galena Cemetery to the Galena
			 Historical Society.
				(8)The Rockerville Cemetery to the Rockerville
			 Community Club.
				(9)The Cold Springs Cemetery (including
			 adjacent school yard and log building) to the Cold Springs Historical
			 Society.
				(c)Condition of
			 conveyanceEach conveyance under subsection (a) shall be subject
			 to the condition that the recipient accept the conveyed real property in its
			 condition at the time of the conveyance.
			(d)Use of land
			 conveyedThe lands conveyed
			 under subsection (a) shall continue to be used in the same manner and for the
			 same purposes as they were immediately prior to their conveyance under this
			 Act.
			(e)Description of
			 propertyThe exact acreage
			 and legal description of each parcel of real property to be conveyed under
			 subsection (a) shall be determined by surveys satisfactory to the Secretary.
			 The cost of the survey for a particular parcel shall be borne by the recipient
			 of such parcel.
			(f)Additional terms
			 and conditionsThe Secretary may require such additional terms
			 and conditions in connection with the conveyances under subsection (a) as the
			 Secretary considers appropriate to protect the interests of the United
			 States.
			
	
		
			Passed the House of
			 Representatives May 15, 2012.
			Karen L. Haas,
			Clerk.
		
	
